 


114 HRES 649 EH: Providing for consideration of the resolution (H. Res. 639) authorizing the Speaker to appear as amicus curiae on behalf of the House of Representatives in the matter of United States, et al. v. Texas, et al., No. 15-674.
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 649 
In the House of Representatives, U. S.,

March 17, 2016
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 639) authorizing the Speaker to appear as amicus curiae on behalf of the House of Representatives in the matter of United States, et al. v. Texas, et al., No. 15-674. 
 
 
That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 639) authorizing the Speaker to appear as amicus curiae on behalf of the House of Representatives in the matter of United States, et al. v. Texas, et al., No. 15–674. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to its adoption without intervening motion or demand for division of the question except: (1) one hour of debate equally divided and controlled by chair and ranking minority member of the Committee on Rules; and (2) one motion to recommit.   Karen L. Haas,Clerk. 